LEIBSON, Justice,
concurring.
I concur in the results, but not in the decision as to the law in this case.
I agree that circuit court has no authority to direct district court to change the name of a child back to the name of the child’s father. Circuit court has appellate but not supervisory jurisdiction over district court.
*82Circuit court has no power to do indirectly what it cannot do directly. It has no authority to direct a divorced mother to return to the Jefferson District Court and petition that court to change the name of her child back to the name of the child’s father, because the effect of that is to direct district court how to perform its function.
However, I disagree with the conclusion that circuit court has no authority to order the name of the child changed by its own order. The name of the child is not merely nominal. It is an essential ingredient in the relationship that continues between the child and the child’s father after the dissolution of marriage takes place.
The statutory plan set out in KRS Chapter 403 contemplates that custody and visitation, and all matters reasonably related thereto, shall remain subject to the jurisdiction of the circuit court where the dissolution of marriage occurs, so long as the child remains in the jurisdiction. Circuit court is required to retain these functions and to exercise these functions in the best interest of the child.
It impairs the ability of circuit court to carry out the post-judgment responsibilities assigned to it to decide, as does the majority, that “exclusive jurisdiction for the change of name of a child is placed by statute in the district court.” The statute is not specific, and should not be so interpreted.
I agree with this statement by the Court of Appeals in Burke v. Hammonds, Ky. App., 586 S.W.2d 307, 309 (1979):
“No one can seriously argue that changing a child’s name from that of his natural father to that of his step-father could not weaken the emotional bond between the child and his father, or that such a change would necessarily be in the child’s best interest.”
A reasonable interpretation of KRS 401.-020, changing a child’s name, is that it was intended to be supplemental to the statutes related to the responsibility of circuit court to supervise custody and visitation of children after the dissolution of marriage; a responsibility which circuit court is directed to carry out in the best interest of the child. Proceedings for changing the name of a child should take place in circuit court so long as there is a dissolution of marriage case on the docket and within the jurisdiction of that court. In all other cases proceedings for changing the name of a child should proceed in district court in conformity with the provisions of KRS 401.020.